Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 11251964 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the referenced patent and the instant application are claiming common subject matter as follows: the instant claims are directed towards a variant/species of the referenced patent wherein all of the features are anticipated.
	A side-by-side comparison of independent claim 1 of the pending application and claim 1 of the U.S. Patent No. US 11251964 B2 is given in the following table to show their similarities and differences:
Instant US Patent Application 17569397 
U.S. Patent No. 11251964 B2
1. A computer-generated, verifiable Hash Contract fixed on a non-transitory computer-readable medium, the Hash Contract comprising: 
1. A non-transitory computer-readable medium comprising computer-executable instructions for generating a verifiable Hash Contract, wherein the computer-executable instructions, when executed by a processor, cause the processor to:
1. a hash code generated based on a hash function, wherein the hash function, when executed, creates a binding agreement, 
1. generate a hash code based on application of a hash function on at least (1) a cryptographic hash of first data that represents an identity of a user that is accepting an agreement and (2) terms and conditions of the agreement, wherein the hash function, when executed, creates a binding agreement,
1. wherein the hash code comprises the binding agreement, and 
1. wherein the hash code is representative of the binding agreement, and
1. wherein the hash code is structured in a manner such that a comparison of the hash code with a second, matching hash code results in authentication of the Hash Contract.
1. wherein the Hash Contract is authenticated by a comparison of the hash code with a second code generated using the cryptographic hash of the first data that represents the identity of the user and the terms and conditions of the agreement.


Claim Rejections - 35 USC § 103
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over ETHERIDGE (US 20130311772), hereinafter ETHERIDGE, in view of Davis (US 6219423), hereinafter Davis.
	Regarding Claim 1, ETHERIDGE teaches
	A computer-generated, verifiable Hash Contract fixed on a non-transitory computer-readable medium, the Hash Contract comprising (Para [0064] 4) Produce the cryptographic binding of the contract to the registered identity service on the requester's computing/reviewing resource; [0065] 5) Validate the cryptographic binding by independently recalculating the binding of the contract with the Identity U for comparison to the value produced on the user's computing resource; Para [0101] “Such authentication may be carried out via processing hardware 228 that is part of the identity service. Such processing hardware may include or be coupled with processing units, memory and storage disks (e.g., non-transitory storage mediums), and/or network interfaces (e.g., a network card) that can receive and transmit information. In certain example embodiments the hardware may include the various hardware components show in FIG. 9. Further, as can be seen from FIG. 2, the user's computing resource 224 may be remotely located from the identity service and its associated hardware”. Para [0136] “In step 402, a communication between the buyer and the Identity Service 424 is performed in order to have the buyer's Registered Identity be authenticated. This may be accomplished by providing the Registered Identity of the Buyer along with a compound "hashed" binding of the contract and the identity. In certain example embodiments, the secure authentication token provided via step 418 may be sent to the Identity Server 424”):
	a hash code generated based on a hash function, wherein the hash function, when executed, creates a binding agreement (Para [0100] “Specifically, in certain example embodiments, a hash function or compound message digest (e.g., as described herein) may be applied (e.g., via a processing system) to the combination of the digital identity and the document or information to produce the cryptographic binding. In certain instances, the digital identity may be hashed with one hash function, the document with another hash function and the combination of the hashed identity and hashed document hashed with another hash function. In certain example embodiments, a combination of multiple hash functions may be used to produce a compound message digest which will be used as the "hashing" function to be applied to the document, the digital identity, and the binding of the document to the identity”),
	wherein the hash code is structured in a manner such that a comparison of the hash code with a second, matching hash code results in authentication of the Hash Contract (Para [0033] “These potential encodings could be subsequently decoded in an application that can produce evidentiary proof of the juridical value as exemplary use of a non-PKI digital signature. In certain instances, such proof may include naively comparing hashes (e.g., digital digests) of the signature and a re-created signature”. Para [0065] 5) Validate the cryptographic binding by independently recalculating the binding of the contract with the Identity U for comparison to the value produced on the user's computing resource).
	Although ETHERIDGE teaches the agreement and the hashed function, ETHERIDGE does not explicitly teach wherein the hash code comprises the binding agreement.
	In the same field of endeavor, Davis teaches
	wherein the hash code comprises the binding agreement (Col. 2, lines 39-63, Recently, a number of states have passed legislation that recognizes private key-based digital signature as legally binding a party to the terms of a digital agreement. … Thus, it has been desirable for digital agreements to undergo non-arbitrated execution as shown in FIG. 4. Referring to FIG. 4, after negotiating the terms of the digital agreement 205, a first party at a first node 200 (e.g., computer) normally signs the digital agreement 205 by (i) applying a hash algorithm (e.g., "MD5" algorithm developed by RSA Data Security of Redwood City, Calif.) to the digital agreement 205 to obtain its unique hash value 210, and (ii) encrypting the hash value 210 with an asymmetric cryptographic algorithm (e.g., RSA algorithm) under its private key ("PrKA") to produce a "first digital signature" 215).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medium taught by ETHERIDGE to incorporate the teachings of Davis such that the medium of ETHERIDGE includes wherein the hash code comprises the binding agreement. One would have been motivated to make such combination in order to provide digitally signing a digital agreement between remotely located nodes in a manner which precludes fraudulent withholding of the fully-signed digital agreement (Davis, Col. 4, lines 61-63).
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID TALAMINAEI whose telephone number is (571)270-3283. The examiner can normally be reached Flexible, M-F 7:30 -5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571) 272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HAMID TALAMINAEI/Examiner, Art Unit 2436                                                                                                                                                                                         /SHEWAYE GELAGAY/Supervisory Patent Examiner, Art Unit 2436